                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY KING,                                           Case No. 4:18-cv-06225-KAW
                                   8                     Plaintiff,                           ORDER TO SHOW CAUSE
                                   9              v.                                          Re: Dkt. No. 8
                                  10     HOSPITAL COURIERS NEVADA LLC,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 11, 2018, Plaintiff Troy King filed this case against Defendant Hospital

                                  14   Couriers Nevada, LLC. (Dkt. No. 1.) Plaintiff also moved to proceed in forma pauperis ("IFP

                                  15   Application"). (Dkt. No. 4.) On October 26, 2018, the Court granted Plaintiff's IFP Application.

                                  16   (Dkt. No. 5.) Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened Plaintiff's complaint

                                  17   and found it deficient, finding that Plaintiff had failed to set forth a "short and plain statement of

                                  18   the claim showing that the pleader is entitled to relief" and that Plaintiff had failed to establish

                                  19   subject matter jurisdiction. (Dkt. No. 8.) The Court ordered Plaintiff to file an amended complaint

                                  20   that provided the legal and factual basis for all claims by January 25, 2019. Id. at 3. The Court

                                  21   warned that failure to do so would result in the case being reassigned to a district judge with the

                                  22   recommendation that the case be dismissed. Id. To date, Plaintiff has not filed an amended

                                  23   complaint.

                                  24          Accordingly, the Court ORDERS Plaintiff to show cause, by March 15, 2019, why the

                                  25   Plaintiff's case should not be dismissed for failure to prosecute, and why he did not file the

                                  26   amended complaint by January 25, 2019. Additionally, Plaintiff shall file his first amended

                                  27   complaint. Failure to respond to the order to show cause and file the first amended complaint by

                                  28   the deadline will result in the Court reassigning the case to a district judge with the
                                   1   recommendation that the case be dismissed.

                                   2          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                   3   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.

                                   4   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                   5   presenting their case. This manual, and other free information for pro se litigants, is available

                                   6   online at: http://cand.uscourts.gov/proselitigants.

                                   7          IT IS SO ORDERED.

                                   8   Dated: February 14, 2019
                                                                                                 __________________________________
                                   9                                                             KANDIS A. WESTMORE
                                  10                                                             United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                             2
